DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Claim Rejections - 35 USC § 103
Claim(s) 52-59, 61-64 and 68-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 6,689,457) in view of Verardi et al. (US 5,863,646) and Keck et al. (US 5,688,598).
Regarding claims 52, 54-55, and 57-59:
Chang discloses sprayable compositions (col 1 ln 9+). The compositions comprise graphite, binder precursor, and a solvent (col 2 ln 19+). The binder precursor comprises one or more resins, including a hydroxy-containing resin (col 3 ln 6+). The binder precursor also includes a crosslinking agent, such as blocked isocyanates (col 3 ln 20+). The compositions cure to form a conductive material having a conductivity of 100 up to about 140 Randsburg units (col 5 ln 48+).
Chang is silent with regard to the use of a hydroxy-containing polydiene.
Such polymers were known in the art. For example, Verardi discloses coating compositions that can be applied by spraying (col 1 ln 6+; col 7 ln 39+). The compositions include polyhydroxylated polydiene polymers, including butadiene, which provides solvent resistance to the coating (col 2 ln 11+; col 4 ln 25+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use hydroxy-containing polydiene as the hydroxy-containing resin in Chang to provide improved solvent resistance to the coating.
Chang is silent with regard to the use a hexamethylene diisocyanate trimer and an isophorone diisocyanate trimer.
These crosslinking agents were known in the art. For example, Keck discloses primer coating compositions comprising a) a hydroxy-functional polyester, b) a thermosetting acrylic resin, c) a hydroxy-terminal polybutadiene resin, d) a blocked isocyanate crosslinker, e) an aminoplast crosslinker, f) a catalyst, and g) a pigment (abstract; col 4 ln 13+). The isocyanate crosslinker can be blocked by trimerization, and preferred blocked isocyanates include a blocked trimer of hexamethylene diisocyanate and a blocked trimer of isophorone diisocyanate (col 11 ln 6; col 11 ln 27+). These blocked isocyanates are used to improve pot life (col 10 ln 46+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use known blocked isocyanates, including a blocked trimer of hexamethylene diisocyanate and a blocked trimer of isophorone diisocyanate, to provide long pot life as known in the art.
Regarding claim 53:
Chang teaches the use of 0-4 parts of carbon black relative to 100 parts of binder (col 4 ln 18+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of carbon black, including over amounts presently claimed, to provide the desired level of conductivity for a given end use.
Regarding claim 56:
The examiner submits the coating is substantially impermeable to water vapor because it otherwise comprises the same materials as presently claimed.
Regarding claim 61:
Chang teaches the hydroxyl-containing resin makes up 45-85% by weight of the binder precursor (col 3 ln 16+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the hydroxyl-containing resin, including over values within the claimed range, to provide a coating having the desired properties for a given end use.
Regarding claim 62-64
Chang teaches the use of melamine resins, such as melamine-formaldehyde resin (an aminoplast) as a crosslinking agent (col 3 ln 20+). The crosslinking agents makes up 15-55% by weight of the binder precursor (col 3 ln 37+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of the crosslinking agent, including over values within the claimed range, to provide a coating having the desired properties for a given end use.
Regarding claims 68-69:
Chang teaches the use of an acid catalyst (col 4 ln 53+).
Regarding claims 70-72:
Chang teaches the use of various solvents, including esters, hydrocarbons, xylene, etc. (col 3 ln 40+). The solvents can be used in an amount that depends on the desired viscosity and specific components (col 4 ln 1+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of solvent, including over amounts presently claimed, to provide enough solvent to dissolve all of the components and/or adjust the viscosity as desired for a given end use.


Claim(s) 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 6,689,457) in view of Verardi et al. (US 5,863,646) and Keck et al. (US 5,688,598) as applied above, and further in view of Kamienski et al. (US 4,039,593)
Regarding claim 60:
Chang in view of the cited references discloses a coating composition as previously explained. Verardi notes the molar ratio of the initiator to the monomer determines the molecular weight of the polydiene (col 39-41), but otherwise is silent with regard the presently claimed number-average molecular weight range. However, Verardi incorporates by reference Kamienski (col 2 ln 30-34). Kamienski teaches polydienes having molecular weights in the range of 1,000-15,000 (col 8 ln 27-33). As seen in the examples, Kamienski refers to the number average molecular weight.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of the polydiene, including over values within the presently claimed range, to provide a polymer that Verardi teaches is suitable.


Claim(s) 65-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 6,689,457) in view of Verardi et al. (US 5,863,646) and Keck et al. (US 5,688,598) as applied above, and further in view of MacLeay (US 5,043,372).
Regarding claims 65-67:
Chang in view of the cited references discloses a coating composition as previously explained.
Chang is silent with regard to the use of UV stabilizers and UV absorbers.
The use of both UV stabilizers and UV absorbers was well-known in the art. For example, MacLeay teaches HALS and UV absorbers can be used in combination to improve a polymer’s resistance to degradation from light (col 25 ln 46-68).
Also note it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to add UV stabilizers and UV absorbers to the composition to improve its resistance to light degradation, and .


Claim(s) 52-58, 61-64, and 68-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoppe-Hoffler et al. (US 5,378,335).
Regarding claims 52-55 and 57-58:
Hoppe-Hoffler discloses a coating comprising at least one amino-modified epoxy resin as a binder, at least one crosslinking agent, and pigment (col 1 ln 32+; col 2 ln 19+). Such epoxy resins include epoxidized polybutadiene (col 3 ln 30+). The crosslinking agent can comprise mixtures of trimerized hexamethylene diisocyanate and trimerized isophorone diisocyanate (col 5 ln 29+). The pigment comprises 1-15% by weight of conductive carbon black with up to 12% by weight of zinc powder or flakes (col 5 ln 58+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of conductive pigments, including over amounts presently claimed, to provide the desired level of conductivity for a given end use, including such values that result in a surface conductivity as claimed.
Regarding claim 56:
The examiner submits the coating is substantially impermeable to water vapor because it otherwise comprises the same materials as presently claimed.
Regarding claim 61:
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of resins and pigments, including the epoxidized polybutadiene over amounts presently claimed, to provide the desired properties such as strength or conductivity for a given end use.
Regarding claim 62-64:
The reference teaches the use of polyisocyanates, melamine resins, etc. as crosslinking agents (col 4 ln 65+). The total amount of crosslinking agent is 5-60% by weight (col 5 ln 54+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amount of crosslinking agent, including an additional crosslinking agent over amounts presently claimed, to provide the desired properties such as strength or conductivity for a given end use.
Regarding claims 68-69:
The reference discloses the use of organotin catalyst (col 8 ln 57+).
Regarding claims 70-72:
The reference discloses the use of solvents, such as xylene (col 7 ln 13; col 8 ln 15). The solids content is 7-35% by weight (col 7 ln 15+). Therefore, the amount of volatiles is 65-93%.


Claim(s) 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoppe-Hoffler et al. (US 5,378,335) in view of Zengel et al. (US 4,437,960).
Regarding claim 60:
Hoppe-Hoffler discloses a coating composition as previously explained.
Hoppe-Hoffler is silent with regard to the molecular weight of the epoxidized polybutadiene.
Conventional values known in the art overlap the presently claimed molecular weight range. For example, Zengel discloses a crosslinkable coating comprising an epoxidized polydiene having a molecular weight of 500 to 6,000 (col 1 ln 30+; col 4 ln 4+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of the polydiene, including over values within the presently claimed range, as known in the art.


Claim(s) 65-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoppe-Hoffler et al. (US 5,378,335) in view of MacLeay (US 5,043,372).
Regarding claims 65-67:
Hoppe-Hoffler discloses a coating composition as previously explained.
Hoppe-Hoffler is silent with regard to the use of UV stabilizers and UV absorbers.
The use of both UV stabilizers and UV absorbers was well-known in the art. For example, MacLeay teaches HALS and UV absorbers can be used in combination to improve a polymer’s resistance to degradation from light (col 25 ln 46-68).
Also note it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to add UV stabilizers and UV absorbers to the composition to improve its resistance to light degradation, and further vary the amount added, including over amounts presently claimed, to achieve the desired level of UV resistance and stability for a given end use.


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous rejections under pre-AIA  35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant’s amendments overcome previous rejections based on Banerjee and Verardi set forth in paragraphs 11-61 of the Non-Final Rejection mailed 6/16/2021. The references are silent with regard to the curing agents required by amended claim 1.

The examiner submits the new rejections set forth above meet all of the claimed requirements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787